Citation Nr: 1125610	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for undiagnosed illness manifested by joint pain and swelling in the hands, knees and left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a March 2011 Travel Board hearing.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran has reported that he can no longer work due to multiple conditions, including both service connected and nonservice connected conditions.  Thus, a claim for a total disability rating based on individual unemployability has been raised by the record.  Additionally, the Veteran's arguments with respect to his increased rating claim for his undiagnosed illness raise a claim for service connection for diagnosed disabilities in his knees, hands, and left arm.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

REMAND

In a February 2003 decision, the Board granted service connection for joint pain and swelling as a chronic disability resulting from an undiagnosed illness.  In a March 2003 rating decision, the RO effectuated the Board's decision and assigned a 10 percent rating for undiagnosed illness manifested by joint pain in the hands, knees and left arm.  

The Veteran alleges that a higher evaluation is warranted.  He reports that the joint pain is much worse than when he last underwent a VA examination in December 2008.  He testified at the March 2011 Travel Board hearing that his bilateral knee conditions have deteriorated to the point where he may need knee replacements.  He also indicated that he uses a cane and walker at times.  With regard to his hands, he indicated that he has problems with grip strength and limited motion.  

The medical evidence of record now indicates that the Veteran has been diagnosed with arthritis, meniscal tearing, and blood clots.  Symptomatology from diagnosed conditions cannot be used in evaluating his disability resulting from an undiagnosed illness.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

It is unclear to what extent his current symptomatology in his hands, knees, and left arm are due to the nonservice-connected diagnosed disabilities versus the service-connected undiagnosed illness.  Thus, his claim must be remanded in order to afford the Veteran a new VA examination to determine the current severity of his service-connected undiagnosed illness manifested by joint pain in the hands, knees and left arm.

Additionally, the Veteran testified at the hearing that he has continued to seek treatment for his multiple joint disabilities at the Pittsburgh VAMC.  At the hearing, he submitted additional VA outpatient treatment records from the Pittsburgh VAMC dating up to January 2011.  Thus, the RO should also attempt to obtain any relevant outstanding records from the Pittsburgh VAMC.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all relevant treatment records for the Veteran from the Pittsburgh VAMC dating from January 2011 to the present.  

2.  Thereafter, the Veteran should be scheduled for a VA joints examination, to evaluate the Veteran's undiagnosed illness manifested by joint pain in the hands, knees and left arm, at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

The results of range of motion testing should be reported, and any excursion of motion accompanied by pain should be specifically identified.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion. 

Following examination of the Veteran, the examiner should indicate which symptomatology being experienced is solely related to diagnosed disorders in the hands, knees, and left arm, and what symptoms are related to the service-connected undiagnosed illness.  A rationale for all conclusions reached should be provided.

3.  After the development requested above has been completed to the extent possible, the record should be reviewed and the claim for entitlement to an increased rating for undiagnosed illness manifested by joint pain in the hands, knees and left arm, should be adjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


